DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 16 and 20 are objected to because of the following informalities: In line 3, after ‘asphalt’, please delete [-].  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,142,941. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are generic to all that is recited within claims 1-20 of U.S. Patent No. 11,142,941. In other words, claims 1-20 of U.S. Patent No. 11,142,941 fully encompass the subject matter of claims 1-20 and therefore anticipate claims 1-20. Since claims 1-20 are anticipated by claims 1-20 of the patent, they are not patentably distinct from claims 1-20 of U.S. Patent No. 11,142,941. Thus, the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-20 are fully anticipated, (fully encompassed), by claims 1-20 of the patent, claims 1-20 are not patentably distinct from claims 1-20 of U.S. Patent No. 11,142,941, regardless of any additional subject matter present in claims 1-20. 

Claims 1-2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 of U.S. Patent No. 10,273,741. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2 and 4-6 are generic to all that is recited within claims 13-17 of U.S. Patent No. 10,273,741. In other words, claims 13-17 of U.S. Patent No. 10,273,741 fully encompass the subject matter of claims 1-2 and 4-6 and therefore anticipate claims 1-2 and 4-6. Since claims 1-2 and 4-6 are anticipated by claims 13-17 of the patent, they are not patentably distinct from claims 13-17 of U.S. Patent No. 10,273,741. Thus, the invention of claims 13-17 of the patent is in effect a “species” of the “generic” invention of claims 1-2 and 4-6. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-2 and 4-6 are fully anticipated, (fully encompassed), by claims 13-17 of the patent, claims 1-2 and 4-6 are not patentably distinct from claims 13-17 of U.S. Patent No. 10,273,741, regardless of any additional subject matter present in claims 13-17. 


Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of U.S. Patent No. 11,408,222. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 18-20 are generic to all that is recited within claims 1-3 of U.S. Patent No. 10,731,401. In other words, claims 1-3 of U.S. Patent No. 10,731,401 fully encompass the subject matter of claims 18-20  and therefore anticipate claims 18-20. Since claims 18-20  are anticipated by claims 1-3 of the patent, they are not patentably distinct from claims 1-3 of U.S. Patent No. 10,731,401. Thus, the invention of claims 13-17 of the patent is in effect a “species” of the “generic” invention of claims 18-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 18-20 are fully anticipated, (fully encompassed), by claims 1-3 of the patent, claims 18-20 are not patentably distinct from claims 1-3 of U.S. Patent No. 10,731,401, regardless of any additional subject matter present in claims 1-3. 

Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,731,401. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 18-20 are generic to all that is recited within claims 1-3 of U.S. Patent No. 10,731,401. In other words, claims 1-3 of U.S. Patent No. 10,731,401 fully encompass the subject matter of claims 18-20  and therefore anticipate claims 18-20. Since claims 18-20  are anticipated by claims 1-3 of the patent, they are not patentably distinct from claims 1-3 of U.S. Patent No. 10,731,401. Thus, the invention of claims 1-3 of the patent is in effect a “species” of the “generic” invention of claims 18-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 18-20 are fully anticipated, (fully encompassed), by claims 1-3 of the patent, claims 18-20 are not patentably distinct from claims 1-3 of U.S. Patent No. 10,731,401, regardless of any additional subject matter present in claims 1-3. 

Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of U.S. Patent No. 11,408,222. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 18-20 are generic to all that is recited within claims 6-8 of U.S. Patent No. 11,408,222. In other words, claims 6-8 of U.S. Patent No. 11,408,222 fully encompass the subject matter of claims 18-20  and therefore anticipate claims 18-20. Since claims 18-20 are anticipated by claims 6-8 of the patent, they are not patentably distinct from claims 6-8 of U.S. Patent No. 11,408,222. Thus, the invention of claims 6-8 of the patent is in effect a “species” of the “generic” invention of claims 18-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 18-20 are fully anticipated, (fully encompassed), by claims 6-8 of the patent, claims 18-20 are not patentably distinct from claims 6-8 of U.S. Patent No. 11,408,222, regardless of any additional subject matter present in claims 6-8. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633